The opinion of the court was delivered by
Redfeld, J.
This was an action of trespass on the case, for wrongfully running against the plaintiff, on the highway, at the village of Upper Waterford, on the 26th of December, 1869. The defendants pleaded severally the general issue.
I. The defendants objected to the admission of the plaintiff’s deposition, for the reason that the word “ appeared ” was omitted in the magistrate’s certificate of the oath of the deponent.
The certificate states that the deponent, at a certain time and place, personally made oath, &c. He could not well have “ personally” made oath at that time and place without he personally “ appeared.” We think the essential facts required by statute are affirmatively shown in the certificate, and that it would be hyper-criticism to exclude the deposition for this omission.
II. On motion of the plaintiff, the court, in its discretion, required, under the statute, the defendants’ witnesses, including five of the defendants who were present in court to testify in their own behalf, to “ testify separately and apart from each other.”
The statute, ch. 30, § 29, authorizes “ the county court, in its discretion, on motion, to order the witnesses of the adverse party examined separately and apart from each other.” If the statute is broad enough to include parties who may be witnesses, then no exception would lie to the exercise of the discretion of the County Court. But we think that the statute was not intended to have any such scope or application; and that the exclusion of the parties, by order of court, while their case was being tried, was error. No such practice, under that statute, has obtained in this State, and the statute must be construed as applied to all cases *33that may come into court. Questions and issues are tbe subjects of jnquiry in court, involving not only all that a man has in property but in character. The party may conduct his own cause ; or, what is more common, his presence may be an indispensable aid to counsel in presenting essential facts and maintaining vital interests and sacred rights. And that a court should have the power to impound a party while such important issues and vital interests were being finally determined, would seem to trench harshly upon what has been deemed a sacred and fundamental right of the citizen. But we have no occasion to inquire or determine whether the statute, if construed as the plaintiff claims, would be obnoxious to the organic and fundamental law of the land: it is enough that the statute was intended to have no such application.
III. The plaintiff proposed to inquire of defendants, on cross-examination, “ whether they drank intoxicating- liquors at West Concord ; when and how much they slept the night previous ; whether they made loud noises, or drove fast or abreast of each other at West Concord, or on their way to Upper Waterford, or not.” The court allowed thispnquiry, against the defendants’ objection. We are not prepared to say that this question, on cross-examination, may not have been proper. That the defendants were intoxicated, and drove furiously and recklessly from the start to Upper Waterford, may have had a tendency to disprove the defendants’ theory that they were sober, and drove pradently. The issue was as to the wrongful violence at Upper Waterford; but as the defendants claimed that the horse driven by Winter became frightened, and thereby caused the injury, their manner of driving from West Concord became a proper subject of inquiry. It was an inquiry into “ their line of conduct,” so far as it tended to show wrong at the place of injury. But the answers of the defendants went further than the response to the question, and stated certain facts in regard to being on the bed with the girls that had accompanied them to the ball, which the defendants’ counsel insist attached great odium to the defendants’ cause. It does not appear from the exceptions that this part of the answer was not entirely voluntary. If an inquiry had been made whether the defendants did not, at West Concord, commit the crime of ' *34adultery or fornication, or any other offence against law or decency, it clearly would not have been admissible, for defendants were impleaded to try but one issue. But as the matter is stated in the exceptions, we find no error in this part of the case.
The judgment of the County Court is reversed, and cause remanded.